Citation Nr: 1537068	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to May 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

The Veteran is seeking entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

At his July 2015 hearing before the Board, the Veteran reported that he had been awarded disability benefits from the Social Security Administration (SSA) in 2008.  No effort has been made to obtain records relating to this determination.  The duty to assist requires a remand to obtain the potentially relevant SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

A review of the evidence of record includes a November 2010 opinion from a VA Vocational Rehabilitation Counselor indicating that the Veteran's "pursuit of a vocational goal has been found to be infeasible, as it is not likely that [the Veteran] will be able to return to any type of employment."  The Veteran's VA Vocational Rehabilitation file has not been added to the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Moore v. Gober, 10 Vet. App. 436 (1997); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must obtain a copy of these records and associate them with the evidence of record.

At his hearing before the Board, the Veteran testified that his service-connected bilateral knee disabilities prevent him from obtaining and maintaining gainful employment.  He also indicated that his service-connected bilateral knee disabilities had continued to worsen in severity since his last VA examinations in March 2011.  Under these circumstances, the RO must attempt to obtain any available treatment records during the course of this appeal, and a new examination must be scheduled to determine whether the Veteran is unable to obtain or retain substantially gainful employment solely due to the combined effects of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4)(i) (2015).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including records of any medical treatment providers seen by him since he filed his present appeal in June 2009.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must associate the Veteran's VA Vocational Rehabilitation file with the evidence of record.  Moreover the RO must attempt to obtain from SSA all records associated with the award of SSA disability benefits.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the functional effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2015), but his service-connected disabilities prevent him from following a substantially gainful occupation, the claim for TDIU may be referred to the Compensation and Pension Service for extraschedular consideration.

If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




